Citation Nr: 0608743	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-18 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a dental condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
December 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision.

While the issue of entitlement to service connection for 
color blindness was certified to the Board, the veteran 
indicated on his substantive appeal in June 2003 that he only 
wanted to appeal the issues listed on that form.  He then 
referred to PTSD, a dental condition, and hepatitis C; and, 
no mention was made of color blindness.  As such, the Board 
finds that the appeal of his color blindness claim has not 
been perfected to the Board.

A review of the veteran's file also reveals that the veteran 
has a claim for a major depressive disorder with a sleep 
disorder which was deferred by an October 2001 rating 
decision, but never adjudicated.  As such, this issue is 
referred to the RO.

The veteran indicated in a statement in June 2003 that he had 
hearing problems from service.  As this statement was 
submitted more than a year after the April 2002 rating 
decision which denied his claim for hearing loss, it is 
untimely as a notice of disagreement with that rating 
decision.  Therefore, it should be treated as a new claim, 
and the veteran should be advised that he needs to submit new 
and material evidence to reopen the claim for hearing loss as 
it has previously been denied.

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The evidence fails to show that the veteran contracted 
hepatitis C during his time on active duty.

2.  The evidence fails to show that the veteran had dental 
trauma while in service

3.  The veteran was discharged from service in December 1975, 
and he filed a claim for dental treatment in 2001.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  The criteria for service connection for a dental 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 
(West 2002); 38 C.F.R. § 3.303, 3.381, 17.161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  

Hepatitis C

The veteran asserts that he contracted hepatitis C while in 
service.

Service medical records fail to show that the veteran tested 
positive for hepatitis C while in service.  

While post-service treatment records confirm that the veteran 
has hepatitis C (as he tested positive in October 1996 and 
November 1997), they too fail to show that the veteran 
contracted hepatitis C while in service or within a year of 
service.  In February 2000, a medical record noted that the 
veteran had contracted hepatitis C from a blood transfusion 
in 1976.  However, even if this were taken to be true, the 
veteran still would not qualify for service connection, as 
the blood transfusion did not occur while he was on active 
duty. 

The veteran's file is also void of a medical opinion of 
record indicating that it was as likely as not that he 
contracted hepatitis C in service.  While the veteran 
believes that he contracted hepatitis C while in service, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the preponderance of 
evidence is against the veteran's claim, and it is therefore 
denied. 

Dental Condition

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment under the provisions of 38 C.F.R. Chapter 17.  38 
C.F.R. § 3.381. 

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

A veteran who has a service-connected compensable dental 
disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.  38 C.F.R. 
§ 17.161.

The veteran indicated that during boot camp dental surgery 
was performed to correct his denture bite.  Service medical 
records confirm that upon entry into service, no teeth were 
marked as missing, but that upon discharge from service, nine 
teeth were marked as missing, and 11 others had been replaced 
by dentures.  

Nevertheless, neither service medical records, nor post-
service medical treatment records, reflect any evidence of 
dental trauma while the veteran was in service; and the 
veteran similarly failed to allege any in-service dental 
trauma.  As there was no in-service trauma, the veteran's 
teeth may only be service connected for treatment.

A veteran who has a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
time of discharge or release from active service, which took 
place before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: 1) He was discharged or released, under conditions other 
than dishonorable, from a period of active military, naval or 
air service of not less than 180 days; 2) an application for 
treatment is made within one year after such discharge or 
release; and 3) a Department of Veterans Affairs dental 
examination is completed within 14 months after discharge or 
release, unless delayed through no fault of the veteran.


In this case, the veteran was honorably discharged with the 
requisite service, having had had extensive dental treatment 
in service.  However, there is nothing of record which would 
make the veteran currently eligible for outpatient VA dental 
treatment.  He does not allege, and the evidence does not 
otherwise suggest, that he applied for dental treatment 
within a year of his release from active duty.  Furthermore, 
no VA dental examination appears to have been completed 
within 14 months following discharge.  As such, the veteran 
is not eligible for one-time treatment for any service-
connected noncompensable dental condition.  

38 U.S.C.A. § 1712 (a)(2) provides that a veteran who is to 
be released from service shall be given a written explanation 
of the eligibility requirements for VA outpatient dental 
treatment.  The explanation shall be signed by the service 
member, or shall include a certification that the member 
refused to sign.  The United States Court of Appeals for 
Veterans Claims has held that, if there is no certification 
of record, the time limit is not considered to have begun.  
See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  However, 38 
U.S.C.A § 1712(a)(2) became effective in 1981 and was held to 
be inapplicable to veterans who were released from active 
duty prior to this time.  See Woodson v. Brown, 8 Vet. App. 
352 (1995).  Accordingly, the holding in Mays is not 
applicable in this case (because the veteran was released 
from active duty in December 1975).

The preponderance of evidence is against the veteran's claim, 
and it is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice via a March 2001 letter, 
which clearly advised him of the first, second and third 
elements required by Pelegrini II.    The letter also asked 
the veteran to inform VA of additional evidence he wished VA 
to try to obtain and to send VA the evidence it needed.  In 
addition, an April 2003 statement of the case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes the 
"any evidence in the claimant's possession" language.  In 
this way, the veteran has effectively been provided the 
required notice.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Service medical records, service personnel records, and 
numerous post-service VA treatment records have been obtained 
and associated with the claims file.  The RO also made three 
attempts to obtain VA treatment records from 1976 to 1977 
from the VA medical center in Los Angles, but the VAMC 
indicated in April 2001 that it had no records of treatment 
for that time period.  Additionally, the veteran was offered 
the opportunity to testify at a hearing before the Board, but 
he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

Service connection for hepatitis C is denied.

Service connection for a dental condition is denied.


REMAND

The most recent VA treatment records in the veteran's claims 
file confirm that the veteran was being seen at the VA PTSD 
outpatient clinic, which presumably means he is considered to 
have PTSD.  The veteran asserts that he has PTSD as a result 
of witnessing a fellow sailor commit suicide by jumping 
overboard off of the veteran's ship, the U.S.S. Okinawa LPH3.  
Current treatment records should be obtained, an attempt to 
verify the veteran's reported stressor should be 
accomplished, and the veteran should be examined for VA 
purposes.  

Accordingly, this claim is remanded for the following:  

1.  Notify the veteran of information and 
evidence necessary to substantiate his 
claim, what evidence, if any, he is to 
submit, and what evidence VA will obtain 
with respect to his claim.  Further, ask 
him to submit any evidence in his 
possession which pertains to his claim.

2.  Obtain VA treatment records from the 
New Orleans VAMC PTSD outpatient program 
from January 2003 to the present.

3.  Contact the U.S. Army and Joint Services 
Records Research Center, or other 
appropriate entity to attempt to determine 
whether a sailor on the U.S.S. Okinawa LPH3 
committed suicide by jumping overboard 
between May 1975 (when the veteran reported 
to the U.S.S. Okinawa) and December 10, 1975 
(the date of the veteran's discharge from 
service). 

4.  Next, schedule a VA psychiatric 
examination.  The examiner should review the 
veteran's medical history and the 
information concerning any verified 
stressors and conduct all necessary special 
studies or tests including appropriate 
psychological testing and evaluation.  The 
examiner should address whether the veteran 
meets the DSM-IV criteria for PTSD, and if 
so, can the PTSD be related to a verified 
stressor or stressors.  

5.  After the development of the claim has 
been completed, the RO should again review 
the record and readjudicate the claim for 
service connection for PTSD.  If any benefit 
sought on appeal remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC), and allowed an appropriate period of 
time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


